Citation Nr: 0924421	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to an increased initial rating for bilateral 
pes planus, rated as 0 percent disabling from November 30, 
2004, to August 3, 2007, as 10 percent disabling for the 
right foot from August 4, 2007, to November 20, 2008, and 10 
percent disabling for the left foot from August 4, 2007, to 
November 20, 2008, and as 10 percent disabling for both the 
right and left feet since November 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.J.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2004 and April 2005 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefits sought on appeal.  In March 2009, 
the Veteran testified before the Board in a hearing that was 
held at the RO.

The Veteran's headaches, hypertension, and an acquired 
psychiatric disorder and bilateral pes planus claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The claims for service connection for headaches and 
hypertension were previously denied in a January 1976 rating 
decision.  The Veteran was notified of the decision but did 
not perfect an appeal.  

2.  The evidence received since the January 1976 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claims for service connection for headaches and 
hypertension.


CONCLUSIONS OF LAW

1.  The January 1976 rating decision that denied the claims 
for service connection for headaches and hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claims for service connection for headaches and hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO initially denied the Veteran's claims of entitlement 
to service connection for headaches and hypertension in a 
January 1976 rating decision.  At the time of the January 
1976 denial, the RO found that the Veteran did not have a 
chronic headache disorder related to service, or have a 
current diagnosis of hypertension, and the claims were 
denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the January 1976 decision 
became final because the Veteran did not file a timely 
appeal.

The claims for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claims in April 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  

Additional evidence received since the January 1976 denial 
includes records dated since August 1999 demonstrating that 
the Veteran has been diagnosed with hypertension.  Newly 
submitted evidence also includes the Veteran's personal 
statements indicating continuous post-service symptoms of 
headaches since service.

The treatment records dated since August 1999 demonstrating a 
diagnosis of hypertension constitute evidence that is both 
new and material, as it demonstrates a current diagnosis of 
hypertension.  At the time of the January 1976 denial, there 
was no current diagnosis of hypertension of record.  This new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  Accordingly, the claim for service 
connection for hypertension is reopened.  

The Board also finds that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for headaches has been submitted.  The Veteran's 
lay statements and personal hearing testimony addressing in-
service symptoms of headaches and continuous post-service 
symptoms of headaches constitute new and material evidence, 
as the statements tend to show in-service headache symptoms 
and evidence of continuous post-service symptoms that tend to 
support the contention of nexus to service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence 
is one type of evidence that must be considered, if 
submitted, when a veteran's claim seeks disability 
benefits).  

The lay statements and testimony have been presumed credible 
for the purpose of determining whether to reopen the claim.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.   New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for headaches 
is reopened.  

With respect to the claims to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2008).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to 
reopening the claims.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches; to 
that extent only, the appeal is allowed.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension; 
to that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
headaches, hypertension, and an acquired psychiatric 
disorder, and with regard to the claim of entitlement to an 
increased initial rating for bilateral pes planus.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

In March 2009 testimony before the Board, the Veteran stated 
that while he did not seek treatment for headaches in 
service, he nonetheless developed a chronic headache disorder 
in service that had persisted to the present time.  A review 
of his service treatment records reflects complaints of 
headaches only in conjunction with treatment for viruses or 
viral syndromes.  The Veteran is, however, competent to 
describe the onset of headaches in service, and is competent 
to attest to the continuity of headaches since his active 
service.  Because it is unclear to the Board whether the 
Veteran currently has a chronic headache disorder that first 
manifested in service, or is otherwise related to his active 
service, the Board concludes that a remand for an examination 
and etiological opinion is necessary.

Next, with respect to the claim of entitlement to service 
connection for hypertension, in March 2009 testimony before 
the Board, the Veteran stated that in service, he regularly 
experienced headaches, dizziness, and nosebleeds, which he 
was later told were the initial manifestations of 
hypertension.  The Veteran acknowledges that he was not 
officially diagnosed with hypertension in service.  However, 
because he had elevated blood pressure readings in service, 
and was diagnosed with hypertension shortly after his 
separation from service, he contends that he is entitled to 
service connection for hypertension.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Veteran is competent 
to report being told of a diagnosis).  Significantly, 
although the Veteran reports that he was treated for 
hypertension within a year of his separation from service, 
those treatment records have been determined to be 
unavailable.  The first clinical evidence of record 
demonstrating a diagnosis of hypertension is dated in August 
1999.  At that point, however, it was made clear that the 
Veteran had a pre-existing diagnosis of hypertension.  As it 
is clear that the Veteran's hypertension existed prior to 
August 1999, but is unclear whether that hypertension is 
related to service, the Board concludes that a remand for an 
examination and etiological opinion is necessary.

A remand is also required with respect to the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  The Veteran contends that he has a 
current psychiatric disorder related to a traumatic event he 
witnessed in service.  Specifically, he asserts that in 1957, 
he witnessed an AMTRAC troop carrier on which he was supposed 
to be aboard, sink, killing all troops aboard the carrier.  
He testified in March 2009 that since that event, he has 
experienced nightmares and chronic anxiety.  He stated that 
he sought assistance from a Chaplain in service and that his 
duties were changed as a result.  A review of the record 
reflects that the Veteran additionally reported to treatment 
providers that since that event, he has experienced 
hallucinations related to the men who were killed in that 
accident.  The record reflects that he has been diagnosed 
with posttraumatic stress disorder and schizophrenia.  VA has 
not been able to verify his reported stressor.

The Veteran nonetheless has provided both competent and 
credible testimony regarding the incurrence of nightmares, 
hallucinations, and nervousness during service, and as to the 
continuation of such symptoms after his separation from 
service.  Buchanan.  Because the Veteran is not competent to 
relate his in-service symptoms to his currently diagnosed 
psychiatric disorder, and such relationship remains unclear 
to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide the Veteran's claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In addition, because the Veteran's service record book, which 
may reflect a change of duties as a result of his alleged in-
service psychiatric complaints, has not been associated with 
the file, an attempt to obtain it should be made on remand.

Next, with respect to the Veteran's claim of entitlement to 
an increased initial rating for bilateral pes planus, the 
Board concludes that a remand for an examination is 
necessary.  In March 2009 testimony before the Board, the 
Veteran stated that his pes planus disability had worsened 
since the time of the last examination, such that he had 
required steroid injections for relief of pain on numerous 
occasions.  He described experiencing increased pain and not 
being able to walk as far as he had been able at the time of 
the last examination.

The Veteran was last afforded an examination in October 2007.  
Because his bilateral pes planus appears to have worsened 
since the time of the last examination, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, the record reflects that the Veteran has received 
treatment for his psychiatric disorder at the Vet Center 
since March 2004.  The records associated with such 
treatment, however, have not been associated with the claims 
file, and should be obtained on remand.  Additionally, as the 
most recent VA clinical records of record are dated in 
February 2009, the RO should obtain all VA clinical records 
dated since February 2009 and associate them with the claims 
file.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the Vet Center 
in Austin, Texas, dated since March 
2004, and from the Temple, Texas, VA 
Medical Center, and outpatient clinic 
in Austin, Texas, dated from February 
2009 to the present.  If the records 
have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.

2.  Obtain and associate with the 
claims file the Veteran's service 
record book, to include information 
specifically pertaining to a change of 
duties as a result of psychiatric 
complaints.  

3.  Schedule the Veteran for a VA 
neurological examination for the 
purpose of ascertaining whether any 
current headache disorder is 
etiologically related to his period of 
active service.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
Veteran's current headache disorder is 
etiologically related to his period of 
active service, or whether it more 
likely manifested following his 
separation from service, and is 
unrelated to his period of service, or 
to any incident therein.  In this 
regard, the examiner should consider 
the Veteran's statements regarding the 
incurrence of the headaches, in 
addition to his statements regarding 
the continuity of symptomatology, 
including the fact that his headaches 
after service pre-dated his 1983 work-
related injuries of the neck and back.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate 
where the examiner did not comment on 
the veteran's report of in-service 
injury and instead relied on the lack 
of evidence in the  service medical 
records to provide a negative opinion).  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

4.  Schedule the Veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining whether his 
hypertension is related to his period 
of active service.  The claims folder 
should be made available to and 
reviewed by the examiner in conjunction 
with the completion of the examination 
report, and the examination report 
should reflect that the claims folder 
was reviewed.

The examiner should provide opinions as 
to the following:

a.  Do the Veteran's service records 
reflect elevated blood pressure 
recordings?  If so, are the elevated 
recordings sufficient to warrant a 
diagnosis of hypertension in 
service?

b.  If the elevated blood pressure 
recordings are not sufficient to 
warrant a diagnosis of hypertension 
in service, do the elevated 
recordings or the Veteran's reported 
symptoms of headaches, dizziness, 
and nosebleeds represent the initial 
manifestations of the Veteran's 
hypertension, such that his 
hypertension may be said to have had 
its clinical onset during active 
service?

c.  If the elevated blood pressure 
recordings are not sufficient to 
warrant a diagnosis of hypertension 
in service, is there clinical 
evidence of elevated blood pressure 
consistent with a diagnosis of 
hypertension within one year of the 
Veteran's separation from service?

d.  If the Veteran's hypertension 
did not have its clinical onset 
during active service, is it at 
least as likely as not (50 percent 
probability or greater) that the 
hypertension with which he was later 
diagnosed is otherwise related to 
his active service?

The rationale for each opinion, with 
citation to relevant medical findings, 
must be provided.

5.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the 
examination report should note that 
review.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, PTSD, and 
schizophrenia, is related to the 
Veteran's military service, or 
developed within one year of his 
discharge from service in April 1958.  
In doing so, the examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  The examiner should 
provide the rationale, with citation to 
relevant medical findings, for the 
opinions provided.

6.  Schedule the Veteran for an 
examination to determine the current 
nature and severity of his bilateral 
pes planus disability.  The examiner 
must review the Veteran's claims file 
and note that review in the report of 
examination.  Any opinion provided 
should be must by a full rationale, 
with citation to relevant medical 
findings.  The examiner should 
specifically:

a)  State whether there is objective 
evidence of marked deformity 
(pronation, abduction, etc.) pain on 
manipulation and use, evidence of 
swelling, or characteristic 
callosities of either foot.  

b)  State whether the Veteran's pes 
planus disability is not improved with 
the use of orthotics.  

7.  Then, readjudicate the claims for 
service connection for headaches, 
hypertension, and an acquired 
psychiatric disorder, and for an 
increased initial rating for bilateral 
pes planus.  If the decisions remain 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


